Citation Nr: 0509830	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  02-00 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for a persistent 
pilonidal sinus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision denied a compensable evaluation 
for a persistent pilonidal sinus.

The claim was remanded in July 2003 and August 2004 for 
further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence of record reasonably shows that the sole 
residual of the veteran's persistent pilonidal cyst is a 
well-healed scar that is asymptomatic, has no functional 
limitation, and is not disfiguring.


CONCLUSION OF LAW

A persistent pilonidal sinus does not warrant a compensable 
rating according to the schedular criteria.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications, such as a letter from the RO dated in 
December 2002, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish entitlement to a compensable rating for a 
persistent pilonidal sinus.  The Board acknowledges that the 
rating criteria pertaining to skin disorders have been 
changed during the pendency of this appeal.  However, the 
veteran has been provided with both the old and new criteria.  
The VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans' Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.

The Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  The Court noted that the doctrine of harmless 
error is to be used only when a mistake of the administrative 
body is one that clearly had no bearing on the procedure used 
or the substance of decision reached.  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in December 2002 and 
was given an ample opportunity to respond.  He did not do so, 
and the case was returned to the Board.  Therefore, to decide 
the appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran did not request a personal hearing.  He was afforded 
VA examinations, and the examination reports include opinions 
regarding the severity of his disability.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The claims file contains his service medical 
records and his available post service medical treatment 
records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

Service medical records indicate that a pilonidal cyst was 
incised and drained in January 1967.  Records indicate that 
the area broke down several times and was diagnosed as a 
persistent pilonidal sinus in January 1968.

An April 1971 rating decision granted service connection for 
a persistent pilonidal sinus and assigned an initial 
noncompensable rating under Diagnostic Code 7805.

A July 2001 VA treatment note indicated that the veteran was 
seen complaining of a recurrent pilonidal cyst.  He reported 
it had been draining for three to four days.  The note 
indicated that it had healed within one week.

An October 2001 VA examination report noted that the 
veteran's medical records and chart were reviewed.  The 
veteran reported a recurrent opening of the pilonidal cyst 
area with drainage, which he described as painful.  On 
examination, there was evidence of a previous pilonidal cyst 
excision, which was well healed.  There was no evidence of 
pain to palpation.

An October 2004 VA examination report noted that the veteran 
reported no active drainage.  The veteran reported no pain 
and was symptom free at that time.  On examination, a 
previous pilonidal cyst scar was noted without evidence of 
breakdown, ulceration, induration, erythema, or any type of 
drainage.  It was not tender to palpation.  The examiner 
noted that the veteran had no active symptomatology and his 
scar was approximately two centimeters in diameter and well 
healed.


III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that during the pendency of this appeal, 
changes were made in July 2002 to the Schedule of Rating 
Disabilities for skin conditions as set forth in 38 C.F.R. § 
4.118, Diagnostic Code Series 7800. Where the law or 
regulations changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply. Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Before August 30, 2002, the Schedule read as follows:

Third degree burn scars with an area or areas exceeding 6 
square inches (38.7 sq. cm.) warranted a 10 percent rating.  
The next higher rating of 20 percent required evidence of 
third degree burn scars of an area or areas exceeding 12 
square inches (77.4 sq. cm.).  A 30 percent evaluation 
requires that the scar, or scars, involve an area, or areas, 
exceeding 1/2 square foot (.05 square meters).  A 40 percent 
evaluation requires that the scar, or scars, involve an area, 
or areas, exceeding 1 square foot (.1 square meters).  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2002).

Diagnostic Code 7802 provided that a 10 percent rating is 
assigned for second- degree burns in an area or areas 
approximating one square foot (.1 meter).  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2002).

Scars which are superficial and poorly nourished with 
repeated ulcerations warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).

Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Effective August 30, 2002, the applicable criteria read as 
follows:

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004).

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2004).

Under Diagnostic Code 7803, scars that are superficial and 
unstable warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).

Under Diagnostic Code 7804, scars that are superficial and 
painful on examination warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).

Under Diagnostic Code 7805, other scars will be rated based 
on limitation of function of affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2004).

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran's persistent pilonidal cyst is currently rated 
under Diagnostic Code 7805.  This code rates scars based on 
limitation of function.  It is noted that VA examination 
reports of record do not reflect any limitation of function 
attributable to the veteran's persistent pilonidal cyst.  No 
functional limitation is noted in the October 2001 VA 
examination report.  In addition, the October 2004 VA 
examination report notes that the veteran's persistent 
pilonidal cyst is asymptomatic.  Accordingly, a compensable 
evaluation is not appropriate under Diagnostic Code 7805, 
considering both the new and old criteria.

A higher rating is available for unstable or painful scars, 
or scars in excess of 144 square inches.  However, the 
October 2004 VA examination report specifically notes that 
the veteran's scar is well healed and non-tender and 
approximately two centimeters in diameter.  Accordingly, 
considering both the new and old criteria, a compensable 
rating is not appropriate under any other of the diagnostic 
codes that might otherwise be applicable.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's persistent pilonidal sinus 
alone has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to a compensable rating for a persistent 
pilonidal sinus is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


